DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as evidenced by Thayer PN 2013/0111123.
In regards to claim 1:  Law et al teaches a system comprising: at least one power supply (primary power supply 82A and secondary power supply 82B) connected to a terminal block (74 Para [0036] Figure 1, 3, 5); an I/O system configured to receive control instructions (“FIG. 3 illustrates a new I/O communication network configuration 70 for use in providing bus or protocol control and power on the bus powered I/O communication network 64” “FIG. 3 includes integrated bus controller and power supply devices 72A and 72B, each of which includes power supply and bus controller functionality (such as that provided by the I/O device 32 of FIG. 1) integrated therein, and at least one of which is connected to the Fieldbus segment 64 directly through the terminal block 74”  Para [0036]);  a control block (80) connected to said I/O system wherein said control instructions provided to said I/O system are provided as serial output (“The design of the power supply system also allows providing a discrete output using a serial interface on the device 72 (not shown). This feature can be implemented on the device 72 
In regards to claim 2:  Law et al teaches the power of the power supplies are combined at the terminal block.
In regards to claim 6:  Law teaches the controller 80 but never states how controller 80 is powered.  Law et al does teach the power supply is in the same enclosure as the controller 80.  It would have been obvious to have the power supply, supply power to the controller because this would have allowed the controller to be powered.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as applied to claim 1 above, and further in view of Marr et al PN 9,164557.
In regards to claim 3:  Law teaches multiple wattages between 0W and 4000W such as  3W, 12.6W which are between 0 and 4000W but does not expressly teach supplying a power up to 4000W.  Marr et al teaches summing plural power supplies such as 5 800W power supplies for .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as applied to claim 1 above, and further in view of Barker PN 2013/0085615.
In regards to claims 4, 5:  Law teaches using the fieldbus protocol to transfer the serial control data.  Law also teaches the controlled applications may be lighting but does not teach communicating using BACnet/IP or DALI protocols.  Barker teaches communicating to controlled lighting using standard “protocols such as DALI, BACnet, LON, KNX and any other know or later developed standards and protocols” Para [0044] and specifically teaches DACnet/IP (Para [0028]) It would have been obvious to use any standard serial communication because these protocols are a standard.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as applied to claim 1 above, and further in view of Mielnik et al PN 2016/0278230.
In regards to claim 7:  Law teaches a housing (86) but does not teach a rail to hold the modules.  Mielnik et al teaches a control system for providing power including a rail to hold the modules (Abstract)  It would have been obvious to a person of ordinary skill in the art to mount the components to a rail because this would have provided a physically secure hold.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art and Mielnik et al PN 2016/0278230 as applied to claim 7 above, and further in view of Speegle et al PN 2011/0248835.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as applied to claim 1 above, and further in view of Haskins WO 2013/126966.
In regards to claim 9:  Law et al teaches a segment protector to receive the power but does not expressly state this segment protector is configured to process the commands.  Haskins teaches a system of wherein said application further comprises a puck (note - per applicant's para. [0067] a puck is a device which provides control commands [which may be DALI] and power to lighting devices), said puck being connected to said serial output and configured to 
In regards to claim 10:  Law as modified by Haskins discloses the system of claim 9, and GERARD further discloses a plurality of luminaires wherein each of said luminaires is connected to an associated puck, each of said pucks being connected (see FIG. 1 for EM lamps 50 connected to DALI pucks 30, "DALI interfaces 30 providing an interface between the network 20 and DAL! lines 40 which have a number of DALI devices 50 attached," para. [0020]).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al PN 2011/0131455 over what is well known in the art as and Haskins WO 2013/126966 as applied to claim 9 above, and further in view of Schroder et al PN 2015/0115870.
In regards to claim 11, Law discloses a system comprising: at least one power supply connected to a terminal block ("power supply devices 72A and 72B connected to a single terminal block 74,” para. [0036], FIG. 3); an I/O system configured to receive instructions provided to said control system ("FIG. 3 includes integrated bus controller and power supply 
In regards to claim 12:  Law further discloses wherein said at least one power supply comprises a plurality of power supplies ("82A and 82B), wherein power that is output from each of said plurality of power supplies is summed (i.e. combined) at said terminal! block (the terminal block 74R connects the power signals from the primary power supply 82A and the secondary power supply 828 together (after the power signals have passed through the 
In regards to claim 13:  Haskins et al discloses wherein said control block is configured to operate according to DALI protocol ("DALI interfaces 30 providing an interface between the network 20 and DALI lines 40 which have a number of DALI devices 50 attached,” para. [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Paul R. MYERS/            Primary Examiner, Art Unit 2187